Title: To Benjamin Franklin from John Torris, 2 July 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 2d. July 1779.
The Letter I did myself the honnour to write your Excellency the 30th. ulto. Conveyd the Particulars of the Cruise of the Black Prince Cutter. Her Cap. Mr. Stephen marchant, Sends me, recd. per yesterday mail, The List of his Prisonners deliverd in Morlaix, & also, a List of 21, equal number, of his men on Board of the 6 Prises, which, he has all reason to think, are retaken by the English Frigat that Chased them, & was Cruising Close to the French shore, where these Prises were Sent. I Send your Excellency the Original Letter, & I warmly join my request for the Exchange therein mentionned, hoping your Excellency, guided by your Justice, will employ her generous offices to Procure this Exchange, as Soon as Possible, & prevail on the Minister of the French Navey, to order Immediatly all assistance be given in Morlaix, or Brest, where she Likely will always send her Prises, to grant all assistance to the good, honest, & Brave People of this Privateer the Black Prince, either to Procure men to Continue her Prosperous & finely begone Cruise, & to order some Kings ships to Cruise on the Coast, to Protect her & her Success, & deffend the French Shore from the attempt & arm done by our too Bold Ennemy.

I beg the favour of your Excellency to send your orders & account of your success to the destressed Cap. Stephen Marchant.
I am with respect Sir your most obedient most humbel Servant
J Torris
 
Notation: Mr. Torris July 2. 1779
